DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 12-13, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krag et al. (20090254041) in view of Field et al. (US 2010/0331826 A1).
Regarding claim 1, Krag discloses the invention as claimed for a drug delivery device comprising: a housing (figures 1 and 3 part 12 and figures 9 and 10 parts 212 and 250) having a bottom wall; an adhesive patch 30 adhered to the bottom wall and having an area contained within an outer perimeter (area of the patch contained within the area 42 of the liner 40), the area having an upper surface (attached to the housing), a lower surface (area in contact with the liner), and an edge surface at the outer perimeter between the upper surface and the lower surface (edge of the patch); a bacteria impermeable lower liner 40 on the lower surface; and a bacteria impermeable sterility margin 22 surrounding the edge surface (has a packaging that has the device and patch between the lower line and the packaging 20).
However, Krag does not disclose the sterility margin abutting the edge surface of the adhesive patch. 
Field teaches a similar device with and adhesive patch (32, Fig. 3) and further comprising a sterility margin (40) that surrounds and abuts the edge surface of the adhesive patch. 

	
Regarding claim 2, Krag discloses the invention as claimed for the drug delivery device of claim 1, wherein Krag further discloses the bacteria impermeable sterility margin is attached to or integral with the adhesive patch or the lower liner (lower liner 40 has an area 43 that comes in contact with the sterility margin 22 of the packaging 20) 
Regarding claim 4, Krag discloses the invention as claimed for the drug delivery device of claim 1, wherein Krag further discloses the device further comprising a bacteria impermeable upper liner 24 on the upper surface (Marriam-Webster discloses the definition of on being “used as a function word to indicate position in close proximity with”; therefore, the upper liner is on the upper surface as it is in close proximity to the upper surface of the patch), wherein the sterility margin is optionally attached to or integral with the upper liner (sterility margin is part of the packaging 20 for the device). 
Regarding claim 12, Krag discloses the invention as claimed for an adhesive system for use with a wearable drug delivery device (figures 1 and 3 part 12 and figures 9 and 10 parts 212 and 250), the system comprising: an adhesive patch 30 having an outer perimeter (area of the patch contained with the area 42 of the liner 40), an upper surface 32, a lower surface 31, and an edge surface at the outer perimeter and extending between the upper surface and the lower surface (edge of the patch); a bacteria impermeable lower liner 40 on the lower surface; and a bacteria impermeable sterility margin 22 surrounding the edge surface (has a packaging that has the device and patch between the lower line and the packaging 20).
However, Krag does not disclose the sterility margin abutting the edge surface of the adhesive patch. 

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sterility margin of Krag to be abutting the edge of the adhesive patch as taught by Field for the purpose of providing a border around the adhesive patch to aid in the use of the device ([0039]).
Regarding claim 13, Krag discloses the invention as claimed for the adhesive system of claim 12, wherein Krag further discloses the bacteria impermeable sterility margin is attached to or integral with the adhesive patch or the lower liner (lower liner 40 has an area 43 that comes in contact with the sterility margin 22 of the packaging 20). 
Regarding claim 15, Krag discloses the invention as claimed for the adhesive system of claim 12, wherein Krag further discloses the device comprising a bacteria impermeable upper liner 24 on the upper surface (Marriam-Webster discloses the definition of on being “used as a function word to indicate position in close proximity with”; therefore, the upper liner is on the upper surface as it is in close proximity to the upper surface of the patch), wherein the sterility margin is optionally attached to or integral with the upper liner (sterility margin is part of the packaging 20 for the device). 
Regarding claim 18, Krag discloses the invention as claimed for the adhesive system of claim 12, wherein Krag further discloses the device comprising a hole provided in the area to allow passage of a delivery member of the drug delivery device (FIG. 7 shows the patch unit 200 in greater detail. The patch unit comprises a relatively rigid body portion 214 arranged on a flexible sheet member 230 with a lower mounting surface 231 provided with an adhesive allowing the sheet to be adhered to a skin surface of a subject. The sheet member comprises a central opening 232 through which a cannula can be inserted. The body portion comprises a housing portion 212 in which a cannula inserting mechanism is arranged, paragraph 0075).
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krag et al (20090254041) in view of Field et al. (US 2010/0331826 A1) and in further view of Gonnelli et al (20130046239) and Larsen et al. (20120191046).
Regarding claim 11, Krag discloses the invention as claimed for the drug delivery device of claim 1, wherein Krag further discloses the housing includes an interior space and a top wall, a container is disposed with the interior space with a window positioned to allow viewing of the container (The lower housing portion is made from a transparent material allowing a reservoir (see below) to be inspected by a user from the outside, and comprises an opening 321 in which a water repelling vent 322 is arranged. A sheet member 325 with a window opening 326 is attached to the lower surface of the lower housing portion, this masking the transparent portion except for a window over the reservoir, paragraph 0089). Krag/Field fails to disclose the window positioned on the top wall of the housing and a polarized fliter that filters out up to and including 50% of light in the visible range.
Gonnelli teaches the fluid delivery device 110 may include one or more view windows. View windows can be, for example, on the top side and/or the bottom side of the fluid delivery device 110. These view windows allow light penetration to facilitate point of care filling of the fluid reservoir 324, to increase viewability to determine level and viability of fluid, and to enhance user confidence by allowing observation by allowing the user to observe the relative position of the third moveable barrier 234 during delivery and/or filling, paragraph 0122.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the window of Krag/Field with the position shown in Gonnelli to increase viewability and enhance user confidence about the amount of fluid in the reservoir (paragraph 0122).
Larsen teaches transparent windows, the transparent windows comprising means for reducing transmission of light detrimental to drug contained in the reservoir, e.g. a UV filter (paragraph 0024), but fails to mention the exact range of filtered light.

Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Larsen et al. to have a polarized filter that filters out up to and including 50% of light in the visible range since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Larsen et al. would not operate differently with the claimed range of filtration and since the filter is intended to reduce the amount of light coming through the window near a drug reservoir the device would function appropriately having the claimed range of filtration. Further, applicant places no criticality on the range claimed, indicating simply that the amount of filtered light “may” be within the claimed ranges (The polarized filter may allow for viewing and inspection of the drug 32 within the container 14, while filtering out up to and including approximately (e.g., ±10%) 50% of light in the visible range. In some embodiments, the portion of visible light filtered out by the window 35 may fall in a range between approximately (e.g., ±10%) 0 - 50%, or 10 - 50%, or 20 - 50%, or 25 - 50%, or 0 - 40%, or 0 - 30%, or 0 - 25%, depending on the photosensitivity of the drug 32 and/or the eye strength of the patient population of the drug 32, among other considerations; specification pp. [0026]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krag et al. (20090254041) in view of Field et al. (US 2010/0331826 A1).
Regarding claim 20, Krag discloses the invention as claimed for the adhesive system of claim 12, but fails to disclose that the sterility margin has a width of at least two millimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Krag et al. to have a sterility margin that has a width of at 
Allowable Subject Matter
 Claims 9, 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783